DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Status of the Claims
	The amendment filed on 10/13/2021 has been entered. Claims 32-33, 35-39 and 41-43 have been amended and Claims 34 and 40 have been canceled. Thus, Claims 32-33, 35-39 and 41-43 are currently pending and under examination.

Withdrawn/Moot Rejections
	Claims 34 and 40 have been canceled and thus the 112(d) rejection of canceled Claim 40 and 102(a)(1) rejection of canceled Claims 34 and 40 are now moot.
	Claim 32 has been amended to now recite “A process for producing syngas, wherein the process comprises bringing a nickel-based solid solution catalyst into 2 and hydrogen and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel”. Ruckenstein teaches producing syngas by contacting a nickel-based solid solution with CO2 and CH4, wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel but fails to teach that making syngas from CO2 and hydrogen. Thus, the 102(a)(1) rejection has been withdrawn.
	Furthermore, in view of the aforementioned amendment, the instant claims are not obvious over claims of U.S. Patent Nos. 9,611,145B2 and 10,478,806B2. Thus, the nonstatutory double patenting rejections have been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-33, 35-39 and 41-43 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims have been amended to recite the limitations “A process for producing syngas, wherein the process comprises bringing a nickel-based solid solution catalyst into contact with CO2 and hydrogen and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel”. However, the instant specification appears devoid of such description regarding producing syngas comprising bringing a nickel-based solid solution catalyst into contact with CO2 and hydrogen. Applicant indicates in the Remarks 10/13/2021 that the support for the amendment is set forth on page 7, lines 7-13 of the specification as originally. However, the specification as originally filed fails to disclose either explicitly or implicitly, the newly introduced limitation of producing syngas from CO2 and hydrogen. Page 7, lines 7-13 of the specification discloses as follows:

    PNG
    media_image1.png
    233
    625
    media_image1.png
    Greyscale

The above disclosure describes that syngas is obtained from CH4 and CO2 (dry reforming), from CH4, CO2 and H2O (combination dry/steam reforming), or from CH4, CO2, H2O and O2 (tri-reforming). The specification as originally filed further describes in a mixture of light hydrocarbons and carbon dioxide and that light hydrocarbons include but are not limited to natural gas, naphtha, natural gas liquids, bio-gas containing methane (page 8, lines 12-15) . However, nowhere in the specification as originally filed is disclosed obtaining syngas from CO2 and hydrogen.
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of obtaining syngas by contacting nickel-based solution with CO2 and hydrogen. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.


Claims 32-33, 35-39 and 41-43 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate the invention as claims. This is an enablement rejection.
The specification does not enable production of syngas by bringing a nickel-based solution catalyst into contact with CO2 and hydrogen.
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Formal, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) nature of the invention, 
2) state of the prior art, 
3) relative skill of those in the art, 
4) level of  predictability in the art, 
5) existence of working examples, 
6) breadth of claims, 

8) quantity of experimentation needed to make or use the invention.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
State of the prior art and level of predictability in the art
The Examiner cites Ruckenstein (Ruckenstein, E. et al. “Carbon dioxide reforming of methane over nickel/alkaline earth metal oxide catalysts” Applied Catal. A: General 1995, 133, 149-161; cited in the Office Action 08/10/2020) as the state of the prior art references. 
Ruckenstein teaches a method for obtaining syngas (CO + H2) by CO2 reforming wherein the process comprises bringing a nickel-based solid solution catalyst into contact with CO2 and CH4 but fails to teach obtaining syngas from CO2 and hydrogen.
Accordingly, the lack of significant guidance from the prior art with regard to producing syngas by bringing a nickel-based solution catalyst into contact with CO2 and hydrogen makes practicing the invention unpredictable.
The amount of direction or guidance provided and absence of working examples 
The instant specification fails to provide guidance and working examples where syngas is obtained by bringing a nickel-based solid solution catalyst into contact with CO2 and hydrogen. In fact, the instant specification describes on page 7, lines 7-13 that syngas is obtained from CH4 and CO2 (dry reforming), from CH4, CO2 and H2O (combination dry/steam reforming), or from CH4, CO2, H2O and O2 (tri-reforming).
4 and CO2 (Example 1), from CH4, CO2 and H2O (Example 2), or from CH4, CO2, H2O and O2 (Example 3).
Accordingly, the absence of direction presented and the working examples presented in the instant specification renders the claims non-enabled.
The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed of ‒ producing syngas, wherein the process comprises bringing a nickel-based solid solution catalyst into contact with CO2 and hydrogen and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel ‒  could be predicted as inferred by the claim and contemplated by the specification. MPEP § 2164.01(a) states, "A conclusion of lack enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make/or use the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993."  That conclusion is clearly justified here.
Accordingly, the instant claim does not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
NOTE: In the event Applicant obviates the above new matter rejection and enablement rejection by amending Claim 32 to recite “A process for producing syngas, wherein the process comprises bringing a nickel-based solid solution catalyst into contact with CO2 and CH4 and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel”, the Examiner notes that Ruckenstein (Ruckenstein, E. et al. “Carbon dioxide reforming of methane over nickel/alkaline earth metal oxide catalysts” Applied Catal. A: General 1995, 133, 149-161; cited in the Office Action 08/10/2020) and Chen, Y-G. et. al (“Formation and characteristic properties of carbonaceous species on nickel-magnesia solid solution catalysts during CH4-CO2 reforming reaction” Applied Catalysis A: General 161 (1997) L11-L17; cited in the Office Action 08/10/2020) would anticipate the claim because the references teach obtaining syngas by contacting a nickel-based solid solution catalyst with CO2 and CH4, and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel.

Allowable Subject Matter
	The subject matter of Claims 32-33, 35-39 and 41-43 is free of prior art. The closest prior art references are Ruckenstein (Ruckenstein, E. et al. “Carbon dioxide reforming of methane over nickel/alkaline earth metal oxide catalysts” Applied Catal. A: General 1995, 133, 149-161; cited in the Office Action 08/10/2020) and Chen, Y-G. et. al (“Formation and characteristic properties of carbonaceous species on nickel-magnesia solid solution catalysts during CH4-CO2 reforming reaction” Applied Catalysis A: General 161 (1997) L11-L17; cited in the Office Action 08/10/2020).
Both Ruckenstein and Chen teach a process for producing syngas, wherein the process comprises bringing a nickel-based solid solution catalyst into contact with CO2 and CH4, and wherein the nickel-based solid solution catalyst comprises only one transition metal, and wherein the transition metal is nickel. However the references fail to teach or suggest obtaining syngas by bringing a nickel-based solid solution catalyst into contact with CO2 and hydrogen.
	Accordingly, the closest prior art references, alone or in combination, neither anticipate nor reasonably make obvious the instantly claimed process for producing syngas.

Conclusion
	Claims 32-33, 35-39 and 41-43 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622